Exhibit 10.51

PHARMERICA CORPORATION

SUMMARY OF 2009 SHORT-TERM INCENTIVE PLAN

On March 3, 2009, the Compensation Committee of the Board of Directors of
PharMerica Corporation (the “Corporation”) adopted the 2009 Short-Term Incentive
Program (the “STIP”) under the PharMerica Corporation 2007 Omnibus Incentive
Plan, as amended (the “Omnibus Plan”). The STIP provides for performance-based
annual cash awards to the Corporation’s Chief Executive Officer, executive
officers, and certain other officers and employees of the Corporation. The STIP
advances the Corporation’s commitment to performance-based compensation
practices by providing participants an opportunity to earn annual cash bonuses
upon achievement of certain pre-established short-term performance objectives.

Eligibility. Officers and employees of the Corporation may receive STIP cash
awards as determined by the Board of Directors or the Compensation Committee.

Performance Cycle. The STIP performance cycle is for the current year, beginning
on January 1, 2009 and ending on December 31, 2009.

Award Targets. The amount of the awards under the STIP are based on individual
participant bonus targets. Individual participant bonus targets are established
for each participant by the Compensation Committee, in the case of the Chief
Executive Officer, and by the Chief Executive Officer, for other participants,
based upon a determination of the appropriate bonus target amounts which will
enable the Corporation to remain competitive, to retain and recruit top
employees, and to align such employee’s interests with certain strategic
initiatives of the Corporation. Individual participant bonus targets range from
5% to 100% of base salary, with targets for the Corporation’s executive officers
between 25% and 115% of base salary.

The Compensation Committee established the bonus targets under the STIP for the
Corporation’s principal executive officer, principal financial officer and
fiscal 2008 named executive officers as follows:

 

Executive

 

Title

 

Bonus Target

Gregory S. Weishar   Chief Executive Officer   115% of base salary Michael J.
Culotta   Executive Vice President & Chief Financial Officer   80% of base
salary Robert McKay   Senior Vice President of Sales and Marketing   65% of base
salary Thomas Caneris   Senior Vice President, General Counsel and Secretary  
65% of base salary Anthony Hernandez   Senior Vice President of Human Resources
  65% of base salary

The Compensation Committee delegated authority to the Chief Executive Officer to
determine the bonus targets for all other employees within the target ranges
approved by the Compensation Committee.

Performance Criteria. The performance criteria under the STIP is divided into a
company performance-based component and group/individual performance-based
component for different employees as set forth in the chart below.

 

Title

   Company
Performance     Individual/
Group
Performance  

CEO and Executive VPs

   70 %   30 %

Senior VPs

   70 %   30 %

Vice Presidents and Directors

   50 %   50 %

Vice President, Operations

   25 %   75 %

General/Pharmacy Managers

   0 %   100 %

Under the STIP, company performance will be measured by comparing the
Corporation’s adjusted annual earnings before interest, taxes, depreciation and
amortization (“EBITDA”), to a target adjusted EBITDA for the entire 2009 fiscal
year. Group/individual performance will be measured by comparing certain
group/individual performance metrics to target group/individual performance
metrics, to be determined by the Corporation’s Chief Executive Officer, for
participants other than the Chief Executive Officer (for which such metrics are
set by the Compensation Committee in consultation with the Chief Executive
Officer).



--------------------------------------------------------------------------------

Award Payouts. Award payout levels are based on the percentage of the
performance target achieved. Generally, the percentage of the award earned at
the end of the performance cycle will be determined according to the following
schedule; however the actual award payout will be interpolated between the
percentages set forth in the chart based on actual results:

 

Performance Achievement

 

Payout Level

< 85% of Performance Target   0% of Award Target 90% of Performance Target   57%
of Award Target 100% of Performance Target   100% of Award Target 110% of
Performance Target   125% of Award Target 120% of Performance Target   150% of
Award Target 130% of Performance Target   175% of Award Target > 130% of
Performance Target   175% of Award Target

Payment of Awards. Payment of STIP awards will be made in cash. Awards will be
paid on a specific date by which the Compensation Committee reasonably expects
that the Corporation’s EBITDA for the year on which the award was based will
have been reported. The Corporation will make the payment of the STIP awards to
participants as soon as administratively practicable following the date of the
award determination, but no later than March 15, 2010.

Vesting and Forfeiture. STIP participants must remain continuously employed by
the Corporation until the award payment date and receive a certain minimum score
on their general performance appraisal in order to be entitled to receive a
payout of an STIP award.

Other Terms & Provisions. STIP participants are not permitted to transfer STIP
awards, except by will or the laws of descent and distribution. The Corporation
is entitled to withhold from any payments of awards under the STIP any and all
amounts required to be withheld for federal, state and local withholding taxes.
The Compensation Committee has the discretion to change terms and conditions of
STIP awards as it deems necessary to ensure that the STIP awards satisfy all
requirements for “performance-based compensation” within the meaning of
Section 162(m)(4)(c) of the Internal Revenue Code.